DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-15 in the reply filed on 10/22/21 is acknowledged.  The traversal is on the ground(s) that there is no search burden due to the limited number of references for examination.  This is not found persuasive because the grounds and reasoning for a serious search burdened were outlined in the restriction requirement dated 8/31/21.  Since no specific or particular reasons regarding this rationale was included, Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL. Claims 16-22 are withdrawn from consideration.

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannari US 2012/0258319 in view of Lynn US 2003/0150558. 
Per claims 1, 3, 8, 10, 15, Mannari teaches a method of forming a coating (necessarily barrier to some fluids to some degree) on aircraft or aerospace surfaces [0006], comprising cleaning a surface of a component using a solvent (water, [0055]), coating a primer onto the surface (abstract), [0052], and coating a topcoat (abstract, [0052]).  Mannari is silent regarding the claimed blast media and heating steps.  Lynn teaches a similar method of coating aircraft parts [0034], including a step of roughening the surface with blast media [0021] which would inherently clean the surface to some degree by removing or roughening the surface, and preheating steps prior to application of the primer (Fig. 2, items 52-54).  The heating step of Lynn would inherently meet the claimed limitations, as the first temperature would inherently need to be reached while heating to a second temperature (the claim does not specify temperatures, only that they are different).  Alternatively, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05).  As such, it would have been obvious to one of ordinary skill in the art to have utilized and included a blasting step and a heating step with a reasonable expectation for success and predictable results, because Lynn teaches blasting to improve adhesion [0021], and heating to improve bonding ability and remove impurities [0022].  
Per claim 4, Lynn teaches roughening the surface (e.g., forming 3D structures on the surface) [0021].

Per claims 6, 12, Mannari teaches the primer may comprise polyurea [0052].
Per claims 7, 13, Mannari teaches the topcoat touching the primer may be polyurethane [0053].  Polyurethane intrinsically has a degree of heat resistance, interpreted as thermal reflectivity.
Per claim 14, Mannari teaches spray application of the polyureasil coating [0041]. As such, it would have been obvious to one of ordinary skill in the art to have employed a similar method of depositing the polyurea primer onto the surface with a reasonable expectation for success and predictable results.  Furthermore, the layer of polyureasil and polyurea are considered two interlayers of primer (abstract) [0052].

Claims 1-2, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannari US 2012/0258319 in view of Lynn US 2003/0150558, as applied above, further in view of Williams et al US 2002/0011030.
Per claims 1-2, 8-9, Mannari and Lynn teach all the limitations of claim 1, including using blast media.  Alternatively, Williams teaches a composite polymer blast media for use in removing aerospace coatings [0057].  It would have been obvious to one of ordinary skill in the art to have utilized a composite polymer blast media to clean the aircraft surface prior to coating because Williams teaches that composite polymer blast media is effective at removing aerospace coatings (abstract) [0057].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannari US 2012/0258319 in view of Lynn US 2003/0150558, as applied above, with evidence from Palmer et al US 2014/0348776. 

The prior art is also silent regarding the claimed viscosity.  Palmer teaches an epoxy resin composition such as polyurea or polyurea (abstract), wherein the viscosity is typically 2000-4000 cps for coating [0018], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success, because Palmer teaches that this is a typical viscosity for epoxy coatings [0018].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715